The affidavits presented contain no facts which would justify a finding that defendant either has transferred or assigned, or is about to transfer or assign, his property to avoid his creditors. The papers show that defendant is a resident of this State, that he is doing business herein, and the tying up of his property to await the determination of this action should not be p*ermitted unless there is substantial evidence that defendant is about to make a disposition of his property for the purpose of defrauding his creditors. No such evidence is presented here, and for these reasons the order should be reversed on the law and the facts, with ten dollars costs and disbursements, and the motion to vacate the attachment *844granted, with ten dollars costs. Blaekmar, P. J., Rich, Jaycox, Manning and Kelby, JJ., concur.